Citation Nr: 0428742	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability including loss of bladder control and 
neurologic impairment of the feet and genital area resulting 
from spinal anesthesia administered during cystoscopic 
procedures at a VA medical facility in June 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1950 to March 
1955 and May 1956 to October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability including loss of bladder control 
and neurologic impairment of the feet and genital area 
resulting from spinal anesthesia administered during 
cystoscopic procedures at a VA medical facility in June 1995.

In November 2000, a Travel Board hearing was held before the 
undersigned Board Member.  In January 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.

In January 2003, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

Consequently, in light of that Federal Circuit case, in May 
2003, the Board remanded the case to the RO for additional 
development, including readjudication that considered any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to said judicial 
invalidation.  

The case is now ready for the Board's final appellate 
determination.


FINDINGS OF FACT

1.  Prior to the June 1995 VA hospitalization in question, 
appellant had a long-standing history of urethral stricture 
disease, status post gonococcus infection, a past surgical 
history of cystoscopy under anesthesia with past visual 
incisional urethrotomies, and non-insulin dependent diabetes 
mellitus apparently diagnosed in 1993.

2.  During June 1995 VA hospitalization, an attempted 
cystoscopy (with topical lidocaine and spinal anesthesia 
administered) was aborted because of an inability to pass the 
Foley catheter due to impassable urethral stricture and lack 
of visualization of the lumen from bulbar dilatation.  

3.  On July 1995 VA hospitalization, a retrograde urethrogram 
revealed a long segment of ureteral stricture; and due to 
appellant's long history of recurrent stricture disease and 
failed visual incisional urethrotomies, a urethroplasty under 
general endotracheal (not spinal) anesthesia was performed.  

4.  None of the June and July 1995 VA hospitalization records 
included any complaints, findings, or diagnoses pertaining to 
bladder control loss or neurologic impairment of the feet and 
genital area, or complications of anesthesia administered.  

5.  On VA hospitalization later in August 1995, appellant 
underwent a retrograde urethrogram.  An August 1995 VA 
hospitalization report noted that appellant had had 
complaints of "burning" in the feet for several months, and 
that it might be secondary to his diabetes.

6.  Recent VA medical opinions attribute appellant's claimed 
neurologic impairment of the feet and genital area to 
diabetic neuropathy and state that he does not have any 
significant bladder control disorder.  

7.  There is no credible, competent evidence of record 
indicating that any additional disability, including loss of 
bladder control and neurologic impairment of the feet and 
genital area, resulted from VA medical treatment in 1995, 
including spinal anesthesia administered during cystoscopic 
procedures.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability including loss of 
bladder control and neurologic impairment of the feet and 
genital area resulting from spinal anesthesia administered 
during cystoscopic procedures at a VA medical facility in 
June 1995 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

Pursuant to the Board's January 2001 remand, it appears that 
the RO adequately sought pertinent medical records and 
available VA medical records were received.  Additionally, 
the RO requested appellant to provide assistance in obtaining 
pertinent private clinical records and certain private 
medical records were subsequently received.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  Also, pursuant to the Board's May 
2003 remand, appropriate VA medical opinions were rendered in 
July and August 2003 on the § 1151 benefits appellate issue.  
Said medical opinions appear adequate for a fair and 
equitable determination of the appellate issue.

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
§ 1151 benefits claim in question was rendered prior to the 
VCAA and, thus, a pre-adjudication VCAA notice could not have 
in fact been issued.  Pelegrini does not contain a remedy 
under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
issued a November 2003 VCAA notice on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997 (See January 1997 claim), the amendments to 38 
U.S.C.A. § 1151 implemented by section 422(a) of Pub. L. No. 
104-204, the Department of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997, 110 Stat. 2874, 2926 (1996) (codified at 38 
U.S.C.A. § 1151 (West Supp. 2000)), are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997) (Precedent Opinion 
of the VA General Counsel).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a section 
of the regulation implementing 38 U.S.C.A. § 1151 (formerly 
§ 351), on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  The decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Court of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States (Attorney General) 
as to the full extent to which benefits were authorized under 
the Supreme Court's decision.  A January 20, 1995 memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment,...and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability..., disability 
or death compensation...shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability. In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve. (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Contentions by appellant and testimonial evidence presented 
at a November 2000 Travel Board hearing have been considered 
by the Board.  Appellant argues, in essence, that after an 
attempted June 1995 cystoscopy at a Fayetteville, Arkansas, 
VA clinic proved unsuccessful, he underwent another 
cystoscopic procedure under anesthesia at a Little Rock, VA 
Medical Center later that month; and that as a result of the 
spinal anesthesia administered, the claimed disabilities 
resulted.  However, lay statements are not competent evidence 
with respect to medical causation; and appellant is not 
qualified to offer medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The evidentiary record reveals that prior to the attempted 
June 1995 cystoscopy at a VA medical facility, appellant 
reportedly had a long-standing history of urethral stricture 
disease, status post gonococcus infection, and a past 
surgical history of cystoscopy under anesthesia with past 
visual incisional urethrotomies.  Significantly, a history of 
non-insulin dependent diabetes mellitus was also noted (and 
diabetes was apparently diagnosed in 1993 according to an 
August 1994 VA clinical record's notation).  It was noted in 
the June 1995 hospital discharge summary and an operative 
report that the attempted cystoscopy (with lidocaine topical 
jelly and spinal anesthesia administered) was aborted because 
of an inability to pass the Foley catheter due to impassable 
urethral stricture and lack of visualization of the lumen 
from bulbar dilatation.  It was noted that appellant would be 
transferred to another VA hospital the next day for a 
cystoscopy and visual incisional urethroscopy under 
anesthesia; and that he understood the procedure and risks 
and was willing to proceed.  Parenthetically, a June 1995 
consent form for said surgical procedure with appellant's 
signature is of record.  In an addendum to that June 1995 VA 
discharge summary report, it was indicated that appellant 
declined immediate surgery due to personal reasons, but that 
a possible visual incisional urethroscopy was scheduled for 
the end of July 1995.  The June 1995 VA discharge summary 
report and associated records did not include any complaints, 
findings, or diagnoses pertaining to bladder control loss or 
neurologic impairment of the feet and genital area, or 
complications of anesthesia administered.  

On July 1995 VA hospitalization, a retrograde urethrogram 
revealed a long segment of stricture to the urethra involving 
a pendulous and distal bulbar urethra.  A cystoscopy showed a 
small lumen stricture.  Due to his long history of recurrent 
stricture disease and failed visual incisional urethrotomies, 
a urethroplasty was recommended using a flap for the penis or 
thigh.  It was noted that appellant understood and wanted to 
proceed with a urethroplasty (with risks accepted including 
possibility of failed procedure with recurrent strictures, 
poor cosmetic outcome involving penile scarring, and need for 
future procedures).  It was noted that a consent form was 
signed by appellant.  He underwent a Quartey Flap 
urethroplasty under general endotracheal (not spinal) 
anesthesia.  Postoperatively, he was described as doing well.  
The July 1995 VA discharge summary report and associated 
records did not include any complaints, findings, or 
diagnoses pertaining to bladder control loss or neurologic 
impairment of the feet and genital area, or complications of 
anesthesia administered.  

On August 1995 VA hospitalization, a retrograde urethrogram 
was planned.  However, this procedure was cancelled due to 
penile edema.  

On VA hospitalization in late August 1995, appellant 
underwent intravenous antibiotic therapy for prepucial/penile 
edema and a retrograde urethrogram was performed, which 
revealed a large caliber bulbar urethra at the site of the 
urethroplasty.  The hospital discharge summary report noted 
that appellant had had complaints of "burning" in the feet 
for several months.  A podiatric consultation detected no 
abnormalities of his feet.  It was noted that he was diabetic 
and "this could be secondary to his diabetes."  

VA clinical records reveal that in December 1995, appellant 
complained of painful feet.  A physician noted that review of 
the chart showed that appellant had complaints of tingling in 
the feet several months prior to August 1995; that appellant 
was a diabetic for two years; and that he had diabetic 
neuropathy.  It was also noted that appellant insisted that 
his problems were related to a "spinal" despite the 
physician's explanation concerning diabetes.  In May 1996, a 
four-year history of diabetes was noted.  It was indicated 
that appellant had concerns over impotency and was not 
receptive to commitment to recommendations regarding his 
diabetes.  In July 1996, appellant alleged that spinal 
anesthesia and surgery "messed him up."  Incontinence was 
assessed.  In August 1996, appellant alleged that he had 
nerve damage after a "spinal" at a VA medical facility 
approximately a year ago; and complained of urine leakage and 
that his feet felt like there were needles in them.  In 
August 1997, appellant complained of "burning" feet.  It 
was indicated that he was not on a diet and that his diabetes 
was poorly controlled.

Other VA and private medical records reveal that appellant 
underwent additional cystoscopies and associated procedures, 
including since the late 1990's.   

Although May 2002 and April 2003 VA "genitourinary" and 
"neurologic" examinations were conducted, these 
examinations were conducted by physicians assistants, not by 
an appropriate physician such as a urologist and/or 
neurologist.  Pursuant to the Board's May 2003 remand, 
appropriate VA examinations were conducted by physicians to 
determine whether appellant currently has any permanent 
disability including loss of bladder control and neurologic 
impairment of the feet and genital area resulting from spinal 
anesthesia administered during cystoscopic procedures at a VA 
medical facility in June 1995.

On July 2003 VA neurologic examination, the examiner stated 
that the claims file was reviewed; that appellant had distal 
symmetrical sensory peripheral neuropathy; and opined that 
appellant's neuropathy was due to diabetes and was the cause 
of his decreased sensation involving the penis and feet.  The 
examiner further stated that he was "unable to imagine any 
mechanism by which spinal anesthesia could result in 
progressive sensory loss as described by this patient without 
resorting to speculation."

On August 2003 VA genitourinary examination, the examiner 
stated that the claims file was reviewed; that appellant 
claimed loss of bladder control secondary to spinal 
anesthesia administered in 1995; and that according to 
appellant, he had no peripheral neuropathy prior to a 1995 
cystoscopic procedure with spinal anesthesia administered, 
but that afterwards, he experienced a burning numbness in the 
feet and a tightness/pulling sensation.  The examiner opined 
that with respect to the ureteral stricture disease, there 
was no relationship [to the VA treatment in question]; and 
that he could not attribute the numbness in the feet to any 
urologic problem.  Although post-voiding dribbling was 
diagnosed, this was attributed by the examiner to ureteral 
stricture disease likely related to sexually transmitted 
disease.  He further stated that appellant did not have a 
significant bladder control problem.  

The July 2003 VA medical opinions are accorded great 
probative weight by the Board, in part because said opinions 
were rendered after review of the claim file, and 
unequivocally stated that the appellant's neuropathy 
involving the genital and foot areas was of diabetic 
etiology.  Said VA medical opinions have not been rebutted by 
any competent evidence of record.  In fact, no physician has 
opined that additional disability was incurred by the 
appellant due to the VA medical treatment in question.  
Additionally, said VA medical opinions are consistent with 
other clinical evidence of record, which indicates that 
appellant's diabetes existed prior to the VA surgical 
procedures in question, was poorly controlled, and had 
progressed with diabetic neuropathy complications, apparently 
due, in part, to appellant's noncompliance with diabetic 
treatment.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

Although a March 2004 private medical statement has recently 
been received, it indicated that appellant had been treated 
only since February 2004; and it merely recites a history 
provided by appellant that the onset of paresthesias of the 
feet and erectile dysfunction was after undergoing spinal 
anesthesia.  Even assuming that an unsubstantiated medical 
history was recorded by a physician, unenhanced by any 
additional medical comment, that recorded history would not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

In short, the credible, competent evidence including recent 
medical opinions by a VA neurologist and a urologist is 
overwhelming negative in this case, and persuasively 
indicates that appellant received appropriate VA treatment in 
1995 and no additional disability, including loss of bladder 
control and neurologic impairment of the feet and genital 
area, resulted from spinal anesthesia administered during 
cystoscopic procedures at a VA medical facility in June 1995.  
Accordingly, the Board considers the negative evidence to 
have far greater probative value than any positive evidence, 
with respect to this § 1151 benefits claim; and, therefore, 
that claim is denied.




ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, including loss of bladder control and 
neurologic impairment of the feet and genital area resulting 
from spinal anesthesia administered during cystoscopic 
procedures at a VA medical facility in June 1995, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



